Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 08/18/2022. 
Claims 1-2, 5-9, and 11-13 are pending for examination.
Claims 3-4, 10, and 14-15 are cancelled. 

Regarding the rejection of claims 1-2 and 5-15 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 08/18/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-2, 5-8, 10, and 12-15 under 35 U.S.C. §103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below, for the following amended limitations: detect a reactivity and/or a degree of wakefulness of the driver; perform an awakening operation based on the detected reactivity and/or degree of wakefulness of the driver; detect the reactivity and/or degree of wakefulness of the driver following the awakening operation. 
Regarding the remaining amended limitations, Tsuyunashi discloses: determine, based on the images, if the driver is awakened and is capable of driving by detecting a pointing and checking action by the driver and switch a driving mode in response to detection of the pointing and checking action.
Tsuyunashi illustrates in FIG. 4, step S105, the vehicle system 1 determines, based on video data, i.e. the images of the user (determine, based on the images), that the user is ready to perform manual driving, see FIG. 4 steps S105 to S113 (if the driver is awakened and is capable of driving), when the user performs the safety confirmation step of pointing and calling at marks on the windshield (by detecting a pointing and checking action by the driver). Tsuyunashi, see at least FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); ¶[0041]: video data, i.e. multiple images of the driver; FIG. 4: (S106, S107, S108, S112, S113). 
Further Tsuyunashi discloses in FIG. 4, step S113 autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (switch a driving mode) based on whether the user performed the pointing and calling gesture in step S105 (in response to detection of the pointing and checking action). Tsuyunashi, see at least FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks). 
Therefore, Tsuyunashi discloses at least part of the amended limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Tsuyunashi et al. (US 20150274178 A1) in view of Oba (WO 2016092796 A1), henceforth known as Tsuyunashi and Oba, respectively.
Tsuyunashi was first cited in a previous Office Action. 
Oba was first cited in IDS filed 12/10/2021 (Foreign Patent Document Cite No 5).
	
	Regarding claim 1, Tsuyunashi discloses:
A vehicle control device comprising: 
(Tsuyunashi,
See at least FIG. 3, ¶[0034], ¶[0035]: (vehicle system 1); ¶[0045]: (autonomous travelling);
Where the vehicle system 1 performs autonomous travelling (A vehicle control device))

an imaging sensor configured to capture images of a driver; and 
(Tsuyunashi,
See at least FIG. 3: (5), ¶[0032]: (Camera); FIG. 2: (5), ¶[0032], FIG. 4:(S105), ¶[0069], ¶[0070]: (camera takes image of user); ¶[0041]: video data, i.e. multiple images of the driver
Where camera 5 (an imaging sensor) captures video data, i.e. images of the user of the vehicle (configured to capture images of a driver))

circuitry configured to: 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31);
Where controller 31 controls the entire device (circuitry configured to))

[... ] 
determine, based on the images, if the driver is awakened and is capable of driving by detecting a pointing and checking action by the driver; and 
(Tsuyunashi,
See at least FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); ¶[0041]: video data, i.e. multiple images of the driver; FIG. 4: (S106, S107, S108, S112, S113);
Where in step S105 the vehicle system 1 determines, based on video data, i.e. the images of the user (determine, based on the images), that the user is ready to perform manual driving, see FIG. 4 steps S105 to S113 (if the driver is awakened and is capable of driving), when the user performs the safety confirmation step of pointing and calling at marks on the windshield (by detecting a pointing and checking action by the driver))

switch a driving mode in response to detection of the pointing and checking action.
(Tsuyunashi,
See at least FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); 
Where in FIG. 4, step S113 autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (switch a driving mode) based on whether the user performed the pointing and calling gesture in step S105 (in response to detection of the pointing and checking action)).

Tsuyunashi fails to disclose detect a reactivity and/or a degree of wakefulness of the driver, perform an awakening operation based on the detected reactivity and/or degree of wakefulness of the driver, and detect the reactivity and/or degree of wakefulness of the driver following the awakening operation, the limitations bolded for emphasis.
However, in the same field of endeavor, Oba teaches:
detect a reactivity and/or a degree of wakefulness of the driver;
(Oba,
See at least FIG. 2: S12-S14; ¶[0039]-¶[0043];
Where in FIG. 2, step S12, processing unit 26 obtains, from monitor unit 21, the driver status (detect a reactivity and/or a degree of wakefulness of the driver), which is used to determine whether the driver is conscious, see ¶[0043], i.e. a degree of wakefulness of the driver)

perform an awakening operation based on the detected reactivity and/or degree of wakefulness of the driver;
(Oba,
See at least FIG. 2: S12-S14; ¶[0039]-¶[0043];
Where in FIG. 2, step S14, the processing unit 26 outputs a warning sound to prompt the driver to perform consciousness recovery (perform an awakening operation) after determining in step S13 that the driver does not have sufficient driving ability based on the driver status obtained in step S12 (based on the detected reactivity and/or degree of wakefulness of the driver))

detect the reactivity and/or degree of wakefulness of the driver following the awakening operation; 
(Oba,
See at least FIG. 2: S12-S15; ¶[0039]-¶[0044];
Where in FIG. 2, step S15, the processing unit 26 performs re-determination of the driver’s ability as in step S13, in which the processing unit 26 obtains, from monitor unit 21, the driver status (detect the reactivity and/or degree of wakefulness of the driver following the awakening operation), which is used to determine whether the driver is conscious, see ¶[0043], i.e. a degree of wakefulness of the driver).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi with the features taught by Oba because “...in order to more safely perform automatic driving, the driver needs to have a driving recovery ability when the driver plans to run in a manual driving section before the start of automatic cruising associated with driving of automatic driving, and it is necessary to have a mechanism to allow dedicated automatic driving cruising upon determining whether the driver has the driving recovery ability or not. In addition, it is necessary to have a measure to prohibit the start of running of automatic driving in a state where it is confirmed that the performance to recover back into a manual driving section is determined to have become lower level.” (Oba, ¶[0010]).


	Regarding claim 2, Tsuyunashi and Oba teach the vehicle control device according to claim 1. Tsuyunashi further discloses:
wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the pointing and checking action is detected.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); 
Where the vehicle system 1, including controller 31 (wherein the circuitry is configured to), implements step S113 in which autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (switch the driving mode from an automatic driving mode to a manual driving mode) based on whether the user performed the point and calling gesture in step S105 (in a case in which the pointing and checking action is detected)).


	Regarding claim 5, Tsuyunashi and Oba teach the vehicle control device according to claim 1.
Tsuyunashi further discloses:
wherein the circuitry is configured to detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver. 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); ¶[0032], ¶[0059]: (finger tip); FIG. 1, ¶[0023]: (marks on front window); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), determines that the user performs the safety confirmation step of pointing and calling (is configured to detect the pointing and checking action) which includes detecting the user’s finger (by tracking an action of at least any of the fingertip, a hand, and a fist of the driver) is pointing at a mark on the front window, i.e. in the direction of travel of the vehicle).


	Regarding claim 8, Tsuyunashi and Oba teach the vehicle control device according to claim 1.
Tsuyunashi further discloses:
wherein the circuitry is configured to detect the pointing and checking action performed after the driver is seated in a driver's seat.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S101), (S102), ¶[0063]-¶[0066]: (while the vehicle travels); FIG. 1, ¶[0023]: (marks on front window); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is configured to detect the pointing and checking action) that is performed on the front window while the vehicle travels and the user sees the mark on the front window, i.e. after the driver is seated in the driver’s seat (performed after the driver is seated in a driver's seat);
The broadest reasonable interpretation of the limitations of claim 8 merely require that the circuitry can detect the gesture action when the driver is seated, as there is no limitation for determining whether a driver is seated).


	Regarding claim 12, Tsuyunashi and Oba teach the vehicle control device according to claim 1. Oba further teaches:
wherein the circuitry is configured to detect the reactivity and/or awakening of the driver based on at least one of a response of the driver to presentation of a sound to the driver and accuracy of steering wheel operation.
(Oba,
See at least FIG. 2: S12-S15; ¶[0039]-¶[0044];
Where in FIG. 2, step S15, the processing unit 26 performs re-determination of the driver’s ability as in step S13, in which the processing unit 26 obtains, from monitor unit 21, the driver status (wherein the circuitry is configured to detect the reactivity and/or awakening of the driver), which is used to determine whether the driver is conscious, see ¶[0043], i.e. a degree of wakefulness of the driver, after performing step S14, in which the processing unit 26 outputs a warning sound to prompt the driver to perform consciousness recovery (based on at least one of a response of the driver to presentation of a sound to the driver...)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi with the features taught by Oba because “...in order to more safely perform automatic driving, the driver needs to have a driving recovery ability when the driver plans to run in a manual driving section before the start of automatic cruising associated with driving of automatic driving, and it is necessary to have a mechanism to allow dedicated automatic driving cruising upon determining whether the driver has the driving recovery ability or not. In addition, it is necessary to have a measure to prohibit the start of running of automatic driving in a state where it is confirmed that the performance to recover back into a manual driving section is determined to have become lower level.” (Oba, ¶[0010]).


Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyunashi and Oba as applied to claim 1, above, and in further view of Meir (US 20160139762 A1), henceforth known as Meir.
Meir was first cited in a previous Office Action. 
	
	Regarding claim 6, Tsuyunashi and Oba teach the vehicle control device according to claim 1. 
Although Tsuyunashi and Oba teach the driver, as outlined above in claim 1, the combination of Tsuyunashi and Oba fails to teach the remaining limitations of claim 6.
However, in the same field of endeavor of tracking a user’s gaze and gestures, Meir teaches:
wherein the circuitry is configured to detect the pointing and checking action on a basis of characteristics specific to [...].
(Meir, 
See at least FIG. 1, ¶[0012], ¶[0013]: (system 100, processor 110); FIG. 1, ¶[0015], FIG. 2: (222), ¶[0027]: (recognizing specific users, differentiating gaze and pointing);
Where the system 100, including processor 110 (wherein the circuitry), detects the pointing and gazing of specific users, i.e. recognizes different characteristics of the users (is configured to detect the pointing and checking action on a basis of characteristics specific to [...])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi and Oba with the feature of detecting an alignment between a user’s pointing fingers and gaze of Meir because “…The system provides a natural user interface which may be used to interact with virtual or actual objects…” (Meir, Abstract), virtual objects such as the projected marks of Tsuyunashi. 

	Regarding claim 7, Tsuyunashi, Oba, and Meir teach the vehicle control device according to claim 6. Tsuyunashi and Oba teach the driver, as outlined above in claim 1. Meir further teaches:
wherein the circuitry is further configured to learn the characteristics specific to the [...] on a basis of the detected pointing and checking action.
(Meir, 
See at least FIG. 1, ¶[0012], ¶[0013]: (system 100, processor 110); FIG. 1, ¶[0015], FIG. 2: (222), ¶[0027]: (recognizing specific users, differentiating gaze and pointing);
Where the system 100, including processor 110 (wherein the circuitry), recognizes specific users (is further configured to learn the characteristics specific to the [...]) with respect to either or both gazing direction and pointing direction (on a basis of the detected pointing and checking action)).


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyunashi and Oba as applied to claims 1 and 8, above, and in further view of Chan et al. (US 9690292 B1), henceforth known as Chan. 
	Chan was first cited in a previous Office Action. 
	
	Regarding claim 9, Tsuyunashi and Oba teach the vehicle control device according to claim 8. Tsuyunashi further discloses:
wherein the circuitry is further configured to detect a [...] of the driver after a notification of switching the driving mode is provided to the driver.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S103), ¶[0064]: (display message autonomous travelling will be cancelled soon); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is further configured to detect a [...] of the driver) after a message saying autonomous travelling will be cancelled soon (after a notification of switching the driving mode) is displayed to the user (is provided to the driver)).
	
	The combination of Tsuyunashi and Oba fails to explicitly teach detect a seated action of the driver, the limitation bolded for emphasis. 
	However, in the same field of endeavor, Chan teaches:
[wherein the circuitry is further configured to detect a] seated action [of the driver... switching the driving mode is provided to the driver].
(Chan,
See at least FIG. 2, FIG. 3, Col 5 line 38 to Col 6 line 6, Col 6 lines 46-48 & 63-65: (vehicle device); FIG. 8, Col 9 line 55 to Col 10 line 6: (vehicle device trained to recognize driver’s normal seated position); FIG. 5B, Col 7 lines 52-67, Col 8 lines 11-19: (determines a vehicle occupant location/orientation, a known seat location/orientation); Abstract, FIG. 5B, Col 8 lines 47-56: (switch from autonomous operation mode to manual operation mode);
Where the vehicle device ([wherein the circuitry]) detects a known seat location and driver location/orientation (is further configured to detect a] seated action [of the driver) when switching from autonomous operation mode to manual operation mode ([... switching the driving mode is provided to the driver])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi and Oba with the feature of detecting a seated action of Chan because “The methods and systems of the present disclosure may provide a tool for measuring driver distraction where gesture recognition may be used to identify, distinguish and quantify driver distracted for safety evaluation of vehicle automation systems” (Chan, Col 16 lines 55-59). 


	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyunashi and Oba, as applied to claim 1, above, and in further view of Dias (US 2016/0357186 A1), henceforth known as Dias. 
	Dias was first cited in a previous Office Action.
	
	Regarding claim 11, Tsuyunashi and Oba teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
wherein the circuitry is further configured to detect an action [...] by the driver after detecting the pointing and checking action, and wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action [...] is detected.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, ¶[0023], ¶[0068], ¶[0069], ¶[0071]: (projects marks on front window, room mirror, left side window, right side window); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling);
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s subsequent gestures of pointing and calling at marks on the room mirror, left side window, and right side window (is further configured to detect an action [...] by the driver) after detecting the user’s initial gesture of pointing and calling at the mark on the front window (after detecting the pointing and checking action) and where the vehicle system 1, including controller 31 (and wherein the circuitry) implements step S113 in which autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (is configured to switch the driving mode from an automatic driving mode to a manual driving mode) based on whether the user performed the point and calling for all marks in step S105 (in a case in which the action [...] is detected)).

The combination of Tsuyunashi and Oba fails to explicitly teach detect an action of gripping a steering wheel by the driver and switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action of gripping the steering wheel is detected, the limitations bolded for emphasis. 
However, in the same field of endeavor, Dias teaches:
[wherein the circuitry is further configured to detect an action] of gripping a steering wheel [by the driver..., and wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action] of gripping the steering wheel [is detected].
(Dias,
See at least FIG. 1, FIG. 3, FIG. 7, ¶[0059]-¶[0061], ¶[0119]: (activation system 90, processors); FIG. 2, FIG. 7: (42), ¶[0066], ¶[0088], ¶[0089]: (determines if driver’s hands are on the wheel); FIG. 7: (42), (44), ¶[0088]-¶[0096]: (enables manual driving mode if the driver’s hands are on the steering wheel);
Where the activation system 90, including one or more processors ([wherein the circuitry]), detects whether a driver’s hands are on the steering wheel ([is further configured to detect an action] of gripping a steering wheel [by the driver])  and where the activation system 90, including one or more processors ([and wherein the circuitry]), enables a manual driving mode and deactivates the autonomous system ([is configured to switch the driving mode from an automatic driving mode to a manual driving mode]) when the driver’s hands are on the steering wheel ([in a case in which the action] of gripping the steering wheel [is detected])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi and Oba with the feature of detecting if a driver is gripping a steering wheel of Dias so that when “…Upon a determination being made that both of the driver's hands are off the steering wheel, the activation system automatically triggers a semi-autonomous or autonomous control system to control steering (and optionally other functions such as vehicle speed and head way, without further input (manual activation) from the driver. Conversely, the activation system may be used by the driver to deactivate a semi-autonomous or autonomous control system” (Dias, ¶[0044]). That is, if a driver is no longer gripping the steering wheel, manual driving is not enabled, and if the driver is gripping the wheel, manual driving is activated, providing a safer control of switching between autonomous and manual driving modes. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horii et al. (US 20200019163 A1) discloses a driving-mode switch control system that determines whether an arousal level of a driver of a vehicle is a level at which a manual driving is possible, acquires, as operation amount information, an operation amount that is input by the driver into an operation device, sets an operation guide amount to be input into the operation device with respect to the driver determined to have the arousal level at which the manual driving is possible, and determines whether to permit a switching from an automatic driving to the manual driving based on a comparison between the operation amount acquired as the operation amount information and the operation guide amount.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668